In a proceeding pursuant to General Municipal Law § 50-e (6), the petitioner appeals, as limited by her brief, from so much of an order of the Supreme Court, Kangs County (Hutcherson, J.), dated March 28, 2001, as denied her motion for leave to serve an amended notice of claim.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in denying the petitioner’s motion for leave to serve an amended notice of claim, as the respondents were prejudiced by the mistake in her original notice of claim (see, General Municipal Law § 50-e [6]; Konstantinides v City of New York, 278 AD2d 235; Turner v Town of Oyster Bay, 268 AD2d 526, 527; Gofman v City of New York, 268 AD2d 588; Zapata v City of New York, 225 AD2d 543, 543-544). Altman, J.P., Smith, Krausman, McGinity and Cozier, JJ., concur.